department of the treasury internal_revenue_service washington d c cc dom fs it a uilc number release date date memorandum for assistant chief_counsel field service cc dom fs it a from subject this memorandum responds to your request for advice regarding the following issues issue sec_1 are payments from to family day care providers income from a trade_or_business is required to issue forms to family day care providers who receive payments of dollar_figure or more per year conclusion sec_1 yes payments from to family day care providers income from a trade_or_business yes is required to issue forms to family day care providers who receive payments of dollar_figure or more per year facts the statement of facts is based on information provided by government officials and the taxpayers both in writing and verbally in meetings with district_counsel and district_director personnel the administers a program of subsidizing day care for children from income eligible families and to children who are abused or neglected family day care homes are one of the types of facilities that provide such care in family day care homes which are registered with the state the family day care provider takes care of from three to six children in the provider’s own home on the internal_revenue_service issued a technical_advice_memorandum tam which concluded that payments to family day care providers were made solely to reimburse the providers for incurred expenses that the providers were not engaged in a trade_or_business and that the was not required to file information returns to report payments to the providers pursuant to sec_6041 the conclusions of the tam were essentially reiterated in situation of revrul_77_279 1977_2_cb_12 nonetheless on the informed in essence that payments to a day care provider of dollar_figure or more per year should be reported on form_1099 subsequently began to issue forms to report payments to family day care providers since individual providers who will be designated hereafter as the taxpayers and legislators have requested determinations from the service of whether the tam or revrul_77_279 still apply to the payments to the family day care providers the taxpayers assert that the payments continue to be no more than reimbursement for expenses_incurred in providing day care to children in the program that they have no profit_motive but to provide family day care solely from charitable impulses that they are not operating a trade_or_business and that therefore is not required to report the payments to them on forms the taxpayers are family day care providers who have contracts with the to furnish day care for children from income-eligible homes and for children who have been neglected or abused the taxpayers are about out of registered family day care providers in the family day care provider sends a monthly bill and pays the provider the rate for that category of child care if the provider charges more than the rate paid_by the the parent must pay the additional_amount unless the parent qualifies for assistance all providers may care for children who are not part of the program whose parents pay the full cost of care as well as children who are part of the subsidized child care program the method by which the family day care payment rate is set has varied before rates were determined in accordance with the availability of budget monies roughly speaking the amount of money available was divided by the number of children to be cared for since the federal government has given states annual block grants for child care a state must conduct a survey every years of the rates that regulated child care providers in a particular category actually charge parents and establish a market rate at the 75th percentile of such charges a state may then reimburse its social services districts such as for payments to family day care providers up to the market rate a district may choose to pay its providers more or less than market rate but the state may reimburse it only for the lesser_of the amount actually paid for child care or the state market rate the survey includes profit-motivated child care providers therefore the rates which are based on the actual cost to parents of unsubsidized day care reflect the cost of wages including salaries to owners and overhead as well as out-of-pocket expenses such as food supplies and equipment the state market rates which are the per_diem payment rates used by are as follows type of provider range of rates varies by age of child day care centers family day care group family day care dollar_figure - dollar_figure in-home care dollar_figure - dollar_figure dollar_figure - dollar_figure dollar_figure - dollar_figure although the market rate that applies to the taxpayers is dollar_figure the providers who have contracts with most recently have been paid only dollar_figure per day the taxpayers cite this discrepancy as evidence that they are only being paid an amount sufficient to reimburse them for out-of-pocket expenses in accordance with the tam however officials have stated that in the past the lower rate was due to budget limitations that there has been a lag since in raising the rates for the contract family day care providers and that they expect that the contract providers will be given the same rate of pay as all other providers in that category of care after the cost survey is completed even at dollar_figure per day some taxpayers who care for as many as six children days per week are receiving as much as dollar_figure per week or approximately dollar_figure per year from some taxpayers have claimed that their expenses in connection with providing family day care services include dollar_figure to dollar_figure a year for food a swimming pool dollar_figure air purifier dollar_figure living room furniture dollar_figure refrigerator dollar_figure and roof replacement dollar_figure according to the bureau of labor statistics the average annual cost of food for a family of persons in the united_states is dollar_figure all other social services districts in state issue forms to report payments to family day care providers law sec_61 defines gross_income as all income from whatever source derived sec_6041 requires all persons engaged in a trade_or_business and making payment in the course of the trade_or_business to another person of gains profits and income of dollar_figure or more in a taxable_year to make an information_return sec_1_6041-1 and g provide that payments made by a state or a political_subdivision are subject_to this reporting requirement pursuant to sec_1_6041-1 returns under sec_6041 must be made in general on forms and and a copy furnished to the payee as used in sec_6041 the term gains profits and income means gross_income thus a payor would not be required to make a return under sec_6041 for payments that are not required to be included in the recipient's income sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business in 480_us_23 the court stated that t o be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit a sporadic activity a hobby or an amusement diversion does not qualify the court rejected a requirement that the taxpayer must offer or hold himself out as offering goods or services to the public in order to be engaged in a trade_or_business sec_1_274-5t provides in general that an independent_contractor that substantiates expenses for travel entertainment including meals gifts or listed_property to a client or customer in the manner provided in sec_1 5t c may exclude reimbursement for such expenses from income reimbursement for expenses under other circumstances must be included in income under sec_61 and the expenses deducted under sec_162 if otherwise qualified situation of revrul_77_279 holds that a day care provider who was reimbursed by a charitable_organization for out-of-pocket expenses_incurred in caring for children placed with the provider by the organization had no profit_motive did not in fact make a profit was not employed by the organization and was not engaged in a trade_or_business therefore the payments were not includible in gross_income so long as they did not exceed expenses the provider was entitled to a charitable_contribution_deduction for unreimbursed expenses the expenses were not deductible as business_expenses and the payments were not subject_to employment or self-employment taxes in contrast situation of revrul_77_279 involves an individual who was not held out to the public as engaging in day care work but received a fixed weekly fee for caring for a child on a daily basis while the parents were at work there was no agreement that a portion of the fee was a reimbursement for expenses the ruling holds that the day care provider had a profit_motive and was engaged in a trade_or_business it concludes that the entire amount of each payment received by the individual from the parents of the child is includible in the individual’s gross_income analysis taxpayers argue that they are providing family day care solely out of charitable motivations they are not in a trade_or_business and they are being paid_by only for their out-of-pocket expenses accordingly they argue that they should not be required to include payments from in income and should not be required to report the payments on forms they rely on the tam and situation of revrul_77_279 for these legal and factual conclusions taxpayers’ reliance on the tam is misplaced the tam was issued to a tam may not be relied on by any taxpayer other than the taxpayer for whom it is issued revproc_99_2 1999_1_irb_73 additionally a taxpayer may not rely on a tam after the law or facts have changed revproc_99_2 dollar_figure and i r b pincite the material facts concerning payments by to family day care providers including taxpayers have changed substantially since the tam was issued accordingly the tam has been rendered obsolete and should be given no effect on the other hand revrul_77_279 is a precedent of general application that may be relied on and used in the disposition of other cases in which the facts and circumstances are substantially the same however based on the information provided we conclude that the facts applicable to taxpayers differ significantly from the facts in situation and are more akin to the facts of situation of revrul_77_279 taxpayers are paid at a rate that is based on a survey of rates charged to the public by family day care providers generally many of these providers have included the cost of services and in some cases profit in addition to out-of-pocket expenses in establishing their rates the actual market rate is then set at the 75th percentile of the rates charged substantially above average it is therefore reasonable to conclude that the market rate is sufficient to cover the cost of services or profit as well as out-of-pocket expenses for most family day care providers although taxpayers have been reimbursed at less than the market rate the discrepancy apparently has been an oversight and is to be rectified in the future even at the lower rate however some of the taxpayers have received almost dollar_figure per year from the expenses that taxpayers have attempted to offset against these receipts to support their contention that they do not make a profit are in many cases excessive or unreasonable the fact that taxpayers may charge some parents more than the rate and may also provide care for private pay children also supports a conclusion that taxpayers are engaged in a trade_or_business several of the taxpayers have argued that regulations prohibit reimbursement to them for more than their expenses for example code of rules regulations states in part payments by a social services district for child day care informal child care and legally-exempt group child care are subject_to reimbursement only when the following requirements are met payments do not exceed the actual cost of such care however officials have stated that the reimbursement referred to in this regulation is not reimbursement of the provider by the but is reimbursement of the by the state in other words the purpose of the regulation is to limit reimbursement of the social services district for the payments it makes to family day care providers to the lesser_of market rate the taxpayers have not claimed that they are substantiating expenses in accordance with sec_1_274-5t and h or that the out-of-pocket expenses they assert are covered by the payments are limited to the types of expenses addressed in that regulation or the actual amount_paid not to limit the amount of the payment to the providers to reimbursement for their out-of-pocket expenses this interpretation is supported by of the regulations which defines actual cost of care as the rate usually charged by the caregiver for non-subsidized child care services when child care services are provided in accordance with the terms of a contract between a social services district and the caregiver the negotiated contract rate is the actual cost of care for such services even if such rate is less than the rate usually charged by the caregiver for non-subsidized child care services additionally a administrative directive of on child care market rates states at page that the actual cost of care is the usual rate charged by the provider for non-subsidized care accordingly we conclude that actual cost in the regulations refers to the cost to the ie the amount the pays the providers for purposes only of its payments from the state not to the out-of-pocket expenses of the providers for purposes of the payments to them by the regulations do not limit payments to the providers to reimbursement for out-of-pocket expenses we are therefore unable to conclude that the family day care program payments are no more than reimbursements to family day care providers for out-of- pocket expenses to the contrary the rates of payment to taxpayers are based on the cost of family day care services to the general_public and are intended to provide essentially a fair market rate of compensation we cannot speculate on the charitable versus profit making motives of taxpayers but the facts indicate that taxpayers are paid more than their out-of-pocket expenses and therefore are in a position to make a profit therefore we conclude that taxpayers in general are engaged in a trade_or_business accordingly the payments should be included in the family day care provider’s income this conclusion does not preclude the possibility that an individual taxpayer may not be profit-motivated or make a profit however because the family day care program rates are established at a level that is at the very least sufficient to compensate taxpayers for the value of their services is required to report payments to family day care providers on form_1099 thus we conclude that in general taxpayers are engaged in a trade_or_business and must include in income the payments they receive is required to report payments to taxpayers for day care services on form_1099 if you have any further questions please call the branch telephone number deborah a butler assistant chief_counsel field service by clifford m harbourt clifford m harbourt senior technician reviewer income_tax and accounting branch field service division
